Citation Nr: 0633296	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-21 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to 
March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
migraine headaches.  

In January 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record in the claims folder.  



FINDINGS OF FACT

1.  The veteran had headaches in service on occasion related 
to other disabilities.  

2.  There is no competent medical evidence of record linking 
chronic migraine headaches to the veteran's active service.  


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in July 2002, 
October 2002, and July 2005, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claim.  In accordance with the duty to 
assist, the letters informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran of what he needed to show for a 
service connection claim.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and was also 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  The Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in this regard.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a hearing, and testified at a RO hearing as 
well as at a Travel Board hearing before the undersigned VLJ.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran asserts, in essence, that service connection is 
warranted for migraine headaches, as a result of his active 
service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

In this case, service connection for migraine headaches, is 
not warranted.   

Service medical records show that the veteran was seen in 
December 1996 with headache complaints.  The assessment was 
sinusitis.  In March 1997, he was seen with a two week 
history of intermittent frontal headaches.  He had no history 
of prior headaches.  The assessment was vascular headaches.  
In March 1998, he was seen with left ear pain with headaches.  
The assessment was left ear infection.  In April 2000, he was 
seen complaining of sleep disturbance causing some headaches 
and fatigue.  In August of the same year, he was seen with a 
chief complaint of headaches.  The impression was that the 
headaches were probably unrelated to his sinusitis, but may 
be related to some allergic rhinitis.  The examiner indicated 
that the headaches may be some type of vascular headaches 
such as cluster headaches.  In November 2000, on separation 
examination from service, the veteran related he had frequent 
or severe headaches during his Report of Medical History.   
The examiner attributed these headaches to his sleep apnea.  

After service, the veteran was seen periodically by VA and 
private medical practitioners with complaints of headaches.  
He was diagnosed with migraine headaches, cluster headaches, 
and vascular headaches.  Unfortunately, no medical evidence 
or medical practitioner has attributed any of the complaints 
of headaches to his active service.  There have been 
examiners who have attributed the veteran's headaches to 
sinusitis, sleep apnea, and allergic rhinitis.  The veteran 
himself, testified before a hearing officer at the RO and the 
undersigned VLJ at a Travel Board hearing, that his headaches 
were attributable to his sinusitis and sleep apnea.  
Headaches are symptoms of these disabilities, all of which 
have already been service connected.  Specifically, the 
veteran's assigned rating for sinusitis takes into account 
his headaches.  No medical evidence has linked migraines as a 
chronic disability attributable to service.  He has not 
alleged that his headaches are independent of his already 
service-connected disabilities, and the evidence has not 
shown that they are independent of his already service-
connected disabilities.   As such, service connection for 
migraines is not warranted.  


ORDER

Service connection for migraine headaches is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


